DETAILED ACTION
Claims 1-20 are pending before the Office for review.
In the response filed September 15, 2022:
Claims 1, 7 and 17 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner has withdrawn the restriction requirement of July 19, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-8, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WEIDMAN et al (U.S. Patent Application Publication 2012/0088369).
With regards to claim 1, Weidman discloses a method of manufacturing a semiconductor device, comprising: forming a photoresist structure (110) comprising a metal containing photoresist over a substrate (100) (Figure 1A); wherein the metal containing photoresist is a reaction product of a first precursor and a second precursor; selectively exposing the photoresist structure to actinic radiation to form a latent pattern (120) (Figure 1B) and developing the latent pattern by applying a developer to the selectively exposed photoresist structure to form the pattern (Figure 1C) (Paragraphs[0017]-[0025] discloses forming the photoresist layer using metal containing precursor A and non-metal precursor B in order to form the metal containing photoresist; exposing the latter to radiation including e-beam, x-ray, UV or EUV light; and exposing the developer solution to remove the unexposed portions).
Weidman does not explicitly disclose a multilayer photoresist structure wherein the multilayer photoresist structure includes two or more metal containing photoresist layers having different physical parameters; wherein each layer of the multilayer photoresist structure is formed using different photoresist layer formation parameters, wherein the different photoresist layer formation parameters are one or more selected from the group consisting of the first precursor, an amount of the first precursor, the second precursor, an amount of the second precursor, a length of time of each photoresist formation operation, and heating conditions of the photoresist layers.
However Weidman discloses wherein reactants A and B can be alternated to deposit the photoresist layer at one layer at a time until the total thickness of photoresist material is reached; wherein at least two different types of metal containing precursors can be utilized to from the desired combinations of reactants A, B, C which may be the same or different to A and D which maybe the same or different to C; wherein the amount of precursor and time interval for pulses of reactants for each cycle can be varied for a number of factors (Paragraphs [0026]-[0028], [0054]-[0068]) rendering obvious a multilayer photoresist structure wherein the multilayer photoresist structure includes two or more metal containing photoresist layers having different physical parameters; wherein each layer of the multilayer photoresist structure is formed using different photoresist layer formation parameters, wherein the different photoresist layer formation parameters are one or more selected from the group consisting of the first precursor, an amount of the first precursor, the second precursor, an amount of the second precursor, and a length of time of each photoresist formation operation.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Weidman to include the multilayer photoresist structure with different formation parameters as rendered obvious by the embodiments of Weidman because the reference of Weidman discloses the cyclical deposition allows for the deposition of the desired thickness of EUV sensitive film on the surface (Paragraph [0023]), the sequence and selection of precursors allows for the design of material that exhibits desired reaction results (Paragraph [0076]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the multilayer metal con containing photoresist with different formation parameters as rendered obvious by Weidman. MPEP 2143D
With regards to claim 2, the modified teachings of Weidman renders obvious wherein the actinic radiation is extreme ultraviolet radiation (Paragraphs [0022]-[0023], [0078]).
With regards to claim 4, the modified teachings of Weidman renders obvious wherein the substrate may be heated to a temperature of less than about 200°C (Paragraph [0036]) which renders obvious heating each photoresist layer at a temperature ranging from 50°C to 200°C after forming each layer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Weidman renders obvious wherein the multilayer photoresist structure is formed by atomic layer deposition (Paragraph [0020]).
With regards to claims 7 and 8, the modified teachings of Weidman discloses wherein reactants A and B can be alternated to deposit the photoresist layer and wherein at least two different types of metal containing precursors can be utilized to from the desired combinations of reactants A, B, C which may be the same or different to A and D which maybe the same or different to C; wherein the amount of precursor reactants for each cycle can be varied for a number of factors and wherein the final thickness and material are chosen for each layer is based on the functionality of the desired photoresist film and the film may be deposited by completing a plurality of cycles (Paragraphs [0020], [0026]-[0028], [0048]-[0049], [0054]-[0068]) rendering obvious wherein the multilayer photoresist structure includes a first photoresist layer overlying the substrate, and a second photoresist layer overlying the first photoresist layer, the photoresist layers are the reaction products of [[a]]the first precursor and the second precursor, the first photoresist layer is formed by combining the first precursor and the second precursor having a first concentration, the second photoresist layer is formed by combining the first precursor and the second precursor having a second concentration, and further comprising forming a third photoresist layer over the second photoresist layer, wherein the third photoresist layer is formed by combining the first precursor and the second precursor having a third concentration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the first, second and third concentrations to amounts including wherein each concentration is different in order to deposit the desired photoresist with the desired cross0linked moieties (Paragraph [0027], MPEP 2144.05(II)(A)).
With regards to claim 11, the modified teachings of Weidman renders obvious performing a heating operation after each photoresist layer of the two or more photoresist layers is formed (paragraph [0048] discloses performing an annealing process).
With regards to claims 17 and 19-20, Weidman discloses a method of manufacturing a semiconductor device, comprising: forming a photoresist structure (110) by depositing a photoresist composition in a vapor phase deposition operation; selectively exposing the photoresist layers to actinic radiation to form a latent pattern (120) (Figure 1B) and developing the latent pattern by applying a developer to the selectively expose photoresist layer to form the pattern (Figure 1C) (Paragraphs[0017]-[0025] discloses forming the photoresist layer using metal containing precursor A and non-metal precursor B in order to form the metal containing photoresist; exposing the latter to radiation including e-beam, x-ray, UV or EUV light; and exposing the developer solution to remove the unexposed portions).
Weidman does not explicitly disclose forming a first photoresist layer by depositing a first photoresist composition in a first vapor phase deposition operation at a first deposition parameter; forming a second photoresist layer over the first photoresist layer by depositing a second photoresist composition in a second vapor phase deposition operation at a second deposition parameter wherein the first deposition parameter is different from the second deposition parameter, and wherein the first deposition parameter and the second deposition parameter are one or more selected from the group consisting of an amount of the first photoresist composition, an amount of the second photoresist composition, a length of time of each photoresist layer formation operation, pressure, vapor flow rate, and heating conditions of the photoresist layers; and  forming a third photoresist layer over the second photoresist layer by a third vapor phase deposition operation at a third deposition parameter, wherein the third deposition parameter is different from the first and second deposition parameters and wherein an amount of the third deposition parameter is between an amount of the first deposition parameter and an amount of the second deposition parameter.
However Weidman discloses wherein reactants A and B can be alternated to deposit the photoresist layer and wherein at least two different types of metal containing precursors can be utilized to from the desired combinations of reactants A, B, C which may be the same or different to A and D which maybe the same or different to C; wherein the layer may be deposited by a vapor deposition process;  wherein the amount of precursor reactants and duration of exposure of the reactants for each cycle can be varied for a number of factors and wherein the final thickness and material are chosen for each layer is based on the functionality of the desired photoresist film and the film may be deposited by completing a plurality of cycles (Paragraphs [0020], [0026]-[0028], [0048]-[0049], [0054]-[0068]) rendering obvious forming a first photoresist layer by depositing a first photoresist composition in a first vapor phase deposition operation at a first deposition parameter; forming a second photoresist layer over the first photoresist layer by depositing a second photoresist composition in a second vapor phase deposition operation at a second deposition parameter, and wherein the first deposition parameter and the second deposition parameter are one or more selected from the group consisting of an amount of the first photoresist composition, an amount of the second photoresist composition, a length of time of each photoresist layer formation operation, pressure, vapor flow rate, and heating conditions of the photoresist layers; and  forming a third photoresist layer over the second photoresist layer by a third vapor phase deposition operation at a third deposition parameter. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the first, second and third deposition parameters to amounts including wherein each parameters such as time and concentration of precursors in the composition are different  and wherein the amount of third deposition parameter is between an amount of the first and the second deposition parameter in order to deposit the desired photoresist with the desired cross-linked moieties (Paragraph [0027], MPEP 2144.05(II)(A)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Weidman to include the multilayer photoresist structure with different deposition parameters as rendered obvious by the embodiments of Weidman because the reference of Weidman discloses the cyclical deposition allows for the deposition of the desired thickness of EUV sensitive film on the surface (Paragraph [0023]), the sequence and selection of precursors allows for the design of material that exhibits desired reaction results (Paragraph [0076]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the multilayer metal con containing photoresist with different deposition parameters as rendered obvious by Weidman. MPEP 2143D
With regards to claim 18, the modified teachings of Weidman renders obvious wherein the multilayer photoresist structure is formed by atomic layer deposition (Paragraph [0020]).

Allowable Subject Matter
Claims 12-16 are allowed. 
Claims 3, 5, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Weidman et al (U.S. Patent Application Publication 2012/0088369). However the cited prior art fails to teach or render obvious forming a first resist layer having a first physical parameter over a substrate; forming a second resist layer having a second physical parameter over the first resist layer, wherein the first and second physical parameters are different;... wherein the first and second resist layers are reaction products of a first metal containing precursor and a second precursor, wherein the first resist layer and the second resist layer are formed using different resist layer formation parameters, wherein the different resist layer formation parameters are one or more selected from the group consisting of the first metal-containing precursor, an amount of the first metal- containing precursor, the second precursor, an amount of the second precursor, a length of time of each resist layer formation operation, and heating conditions of the resist layers. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weidman et al (U.S. Patent Application Publication 2012/0088193).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713